Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejection based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the “highly compressible” and “very low hardness material” limitations are indefinite.  The terminology is insufficiently defined in the claims or the specification so as to 

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al (US 9,539,075).
	Sanders et al disclose a highly compressible dental cover section (mouthpiece 1) configured to cover a dental arch and for forming a treatment cavity having a vacuum (column 24, lines 5-10; “a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed from flexible material with compressible rims designed to form a treatment cavity over the upper and lower teeth and gum ridges”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).  The Sanders et al mouthpiece further includes one or more treatment supply sections (column 24, line 17; “Also depicted is a portion of a middle arch 
In regard to claim 2, the plug sealers 7 and 8 and the molded middle section 4 are exterior to the cover layer and meet the vague “exo-skeleton” limitation.  In regard to claim 3, the molded middle section 4 meets “partially embedded” limitation.  In regard to claim 4, note sealing rim 2 and plug sealers 7.  In regard to claim 6, note heating elements 45.  In claim 7, note handle 9 in Sanders et al.  In  claim 8, note electrical conductors (column 24, line 25).  In regard to claim 10, note the upper and lower soft body layers of Sanders et al and breathing vents 12.    In claim 11, see column 24, line 29.  In claim 12, note treatment delivery holes 13a and drainage holes 14a.  In claim 13, note plugs 7 and 8.  In regard to claim 14, note Figure 7.  In claims 16 and 17, note gum guards 59 and 60.  In regard to claim 20, note column 14, lines 46-67.  In regard to claims 21-25, note e.g. column 23, lines 45-67.  In regard to claim 26, note gum sealing portion 21, distal sealing portions 7, 8, fluid conduit portion 23, and hardened section 4 coupled to the gum sealing portion 21.   In regard to claim 27, stiffening elements 4, 4b, 7, 8 and the thickened walls of 21 in Figure 7.
	In response to the present rejection applicant argues that an anticipating reference must disclose each and every claimed element, the examiner agrees, but notes that applicant does not point to any claimed element that Sanders et al is missing.  Applicant argues that the 

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712